PER CURIAM.
Francisco Reyes Rivera pleaded guilty to possessing with intent to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1). The district court * sentenced Rivera to 120 months in prison and 5 years of supervised release. On appeal, Rivera’s counsel filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), in which he requests leave to withdraw.
Rivera’s plea agreement contains a valid appeal waiver. See United States v. Andis, 333 F.3d 886, 889-90 (8th Cir.) (en banc), cert. denied, 540 U.S. 997, 124 S.Ct. 501, 157 L.Ed.2d 398 (2003); United States v. Estrada-Bohena, 201 F.3d 1070, 1071 (8th Cir.2000) (per curiam) (enforcing appeal waiver in Anders case). Having reviewed the record independently for any nonfrivolous issues not covered by the appeal waiver, and finding none, we enforce the waiver, dismiss this appeal, and grant counsel’s request to withdraw.

 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska.